Friday, July 01, 2011


Mr. Samuel T. Jackson
Law Office of Samuel T. Jackson
P. O. Box 170633
Arlington, TX 76003-0633
Ms. Brenda Loudermilk
Office of the Attorney General of Texas
P. O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  10-0002
      Court of Appeals Number:  03-07-00293-CV
      Trial Court Number:  D-1-GN-06-002440

Style:      SAMUEL T. JACKSON
      v.
      STATE OFFICE OF ADMINISTRATIVE HEARINGS AND SHELIA BAILEY TAYLOR IN
      HER OFFICIAL CAPACITY AS CHIEF ADMINISTRATIVE LAW JUDGE, STATE OFFICE
      OF ADMINISTRATIVE HEARINGS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Mr. Jeffrey D. Kyle      |